DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.
Response to Amendment
Claim 24 remains pending.
Response to Arguments



The objections to the title and abstract are withdrawn in view of the amendment of 14 January 2022. 
Applicant’s arguments with respect to originally pending claim 6, now a part of claim 24, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the new grounds of rejection includes a specific teaching of the ratio of the compound of Formula I to Formula II, the Primary Examiner reiterates that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. Both greater-than-expected results and the superiority of a property shared with the prior art can be evidence of non-obviousness. MPEP 716.02(a)(I-Il). When asserting unexpected results, Applicant has the burden of explaining how the proffered data establish that the differences in results are, in fact, unexpected and un-obvious and of both statistical and practical significance. MPEP 716.02(b)(I-II).
In reviewing the results in Table 4, the Primary Examiner acknowledges that the 80:20 ratio (IDS27) gives the highest OHC, but the specification describes the data as follows: "As shown in Table 4, the combination of 20 wt% of an alkylbenzene diamine [ABD] and 80 wt% of additional aromatic amine [AA] curative provides clear improvements in open hole compression performance compared to the use of 100 wt% of the aromatic curative. Similar advantages are also provided by the use of combinations of 40 wt% [ ABD]...and 60 wt% [AA]...and 50 wt% [ABD] and 50 wt% [AA]." See 13:24-14:6.
WO '371 (EP '200) teaches the combination of the two claimed compounds in the curative. In practicing the invention of the cited prior art, it is necessary that one of ordinary skill in the art select some ratio of the two. As improvement in OHC appears to In re Applied Materials, Inc., 692 F .3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012).
Further, insofar as it would have been obvious to utilize, as the liquid alkyl benzene diamine curing agent, ETHACURE 100 (see below), mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention: “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). MPEP 2145(II).  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the temperature of the curing process” lacks antecedent basis in the claim.
The phrase “the curative system” lacks antecedent basis in the claim.
This claim initially recites that the alkyl benzene diamine is of the Formula I and/or Formula II, but later requires that the alkyl benzene be a mixture of compounds of Formula I and Formula II. These contradictory recitations render the claim indefinite as the metes and bounds of the claim are impossible to determine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/017371 A1 (reference is made to EP 3 176 200 A1 as English-language equivalent).
WO ‘371 teaches a process for the manufacture of a fiber-reinforced composite, wherein a carbon fiber fabric layup is impregnated in a mold with an epoxy resin + hardener composition at 80°C, followed by pre-curing curing at 130°C, followed by post-curing at 180°C [0058]. The 80°C infusion temperature shares an endpoint with the claimed range of 80-130°C and the 180°C curing temperature lies within the claimed range of 150-190°C. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima face case of obviousness exists. MPEP 2144.05(I).
WO ‘371 teaches impregnation compositions comprising an epoxy resin component (A) and an aromatic amine blend hardener component (B). A specifically disclosed aromatic amine is 2,4-diethyl-6-methyl-m-phenylenediamine [0027].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This alkyl benzene diamine satisfies Applicant’s claimed Formula I wherein R, R’, and Y are all C1-C4 alkyl groups and X, located in the C5 position is H:

    PNG
    media_image2.png
    134
    204
    media_image2.png
    Greyscale

Applicant’s Formula I
This alkyl benzene is also synonymous with 3,5-diethyltoluene-2,4-diamine. See attached from <https://www.molbase.com/name/2,4-diethyl-6-methyl-m-phenylenediamine.html>.
WO ‘371 does not explicitly teach that the hardener component additionally contains an alkyl benzene of Applicant’s Formula II. Nevertheless, WO ‘371 teaches that the aromatic amine of hardener component (B) “is not particularly limited as long as the aromatic amine is a compound which may be used as a curing agent for an epoxy resin” 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The mixture is 3,5-diethyltoluene-2,4-diamine (Formula I): 3,5-diethyltoluene-2,6-diamine (Formula II) = 75-81:18-24, which encompasses 80:20. Overlapping ranges are prima facie obvious. MPEP 2144.05(I). See attached ETHACURE 100 data sheet. Consequently, insofar as WO ‘371 teaches that any known aromatic amine compound known in the art to cure epoxy resins may be used as the hardener component (B), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of WO ‘371 so as to utilize, as the epoxy hardener component (B), ETHACURE 100, which is a mixture of Applicant’s Formulas I and II in a ratio inclusive of 80:20. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully curing the epoxy resin. 
WO ‘371 further teaches solid aromatic amines in addition to the liquid aromatic amines [para. 0026, p. 5, ll. 24-25]. Examples include LONZACURE M-MIPA (3,3’-


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

These two compounds individually satisfy the claimed “additional aromatic amine.”
Finally, the ratio of active hydrogens (amine groups) in the curing agent to epoxy groups in the resin is disclosed as being 0.8 to 1.1 [0031]. This range shares an endpoint with the claimed range of 0.8 to 1.2. See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
11 March 2022